Citation Nr: 0614741	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO granted service 
connection for PTSD, and assigned an initial 30 percent 
evaluation, effective August 6, 2003. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for an higher evaluation of an original 
award.

As the North Carolina Division of Veterans Affairs (NCDVA) 
withdrew as the veteran's representative, the appellant is 
currently unrepresented in the instant appeal (see April 2005 
letter from NCDVA to the RO).

The issues listed on the cover are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In a July 2004 rating action, the RO denied the veteran's 
claim seeking entitlement to a TDIU rating.  Later that same 
month, in a statement to the RO, the veteran expressed his 
disagreement with the denial of this claim.  Thus, the Board 
accepts the July 2004 statement as a timely filed Notice of 
Disagreement with respect to the TDIU claim.  Under these 
circumstances, the appellate process has commenced and the 
veteran is entitled to a Statement of the Case (SOC) on the 
issue of entitlement to a TDIU rating.  Accordingly, a remand 
is warranted.  See Manlincon v. West, 12 Vet. App. 341, 240-
41 (1999).

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2004), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

Specifically, where the claims are predicated on establishing 
the degree of disability and the effective date to be 
assigned for that disability, based on an award of service 
connection, the ruling announced in Dingess/Hartman, 19 Vet. 
App. 473 (2006), is for consideration.  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Id.  In this regard, the notice 
provided to the veteran is inadequate as regards these 
elements, because the veteran was not informed of the type of 
evidence necessary to establish a disability rating 
(including TDIU) or an effective date for the disability on 
appeal.  As such, the case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating (including TDIU) and an effective 
date for the issues listed on the cover 
page, as outlined in Dingess/Hartman, 19 
Vet. App. 473 (2006). 

2.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the issues of entitlement to an 
initial disability rating in excess of 30 
percent for PTSD, and entitlement to a 
TDIU rating.  

3.  The RO should furnish the veteran (and 
his representative if any) a Statement of 
the Case that addresses the issue of 
entitlement to TDIU, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his appeal 
on this issue.  

If the benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should furnish the veteran a 
supplemental statement of the case, and the veteran should be 
given an opportunity to respond in accordance with applicable 
statues and regulations.  The case should be then returned to 
the Board for further appellate review, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


